ACCEPTED
                                                                                          14-15-00532-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    6/22/2015 12:00:00 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               14-15-00532-CV
                   IN THE COURT OF APPEALS FOR THE     FILED IN
                    FOURTEENTH DISTRICT OF TEXAS 14th COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                  AT HOUSTON                     6/21/2015 2:37:30 PM
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk
                                            §
APARTMENT EXPRESS LLC                           APPELLANT
Plaintiff                                   §
VS.
SOUTHCHASE NORTH
                                                APPELLEE
APARTMENTS
Defendants
__________________________________________________________________
           On Appeal from the COUNTY COURT NUMBER 3
                             Of Harris County, Texas
             COUNTY CASE NUMBER 1062291& EV51C0158185

EMERGENCY MOTION TO DECLARE THE TRIAL COURTS
JUDGEMENTS AND ORDERS VOID DUE TO LACK OF JURISDICTION
OVER APARTMENT EXPRESS, LLC & FOR TEMPORARY RELIEF TO
STAY ISSUANCE OF WRIT OF POSSESION AND EXECUTION WHILE
COUTY COURT DETERMINES DEFENDANTS MOTION FOR
REDUCTION OF SUPERSEDAS BOND
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

NOW COMES DEFENDANT, Apartment Express, LLC and hereby respectfully
request this Honorable Court to Declare the Trial Court Judgments and Orders
Void due to lack of Jurisdiction over Apartment Express, LLC and to issue
temporary orders to stay the trial court’s order authorizing the Issuance of a Writ of
Possession and its execution to Appellees Southchase North Apartments on June
16th, 2015, if Defendant fails to post the required bond by June 17th, 2015.
See the exhibits attached thereto filed and served concurrently and
incorporated herein by reference
In support of Petitioner will show the following;

   1. Apartment Express, LLC is Limited Liability Company properly organized
      with the Texas Secretary of State
   2. Apartment Express, LLC and South chase North Apartments entered into a
      residential Apartment Lease Agreement and its renewal, which expires on
      11/1/2015.
   3. South chase North Apartments filed numerous forcible detainer suits seeking
      possession of the unit alleging that Apartment Express, LLC is holding over.
   4. On April 20th, 2015 Judge Russ Ridgeway of the Justice of the Peace
      Precinct 5 Place 1 Dismissed this Case under cause # EV51C0158185on
      grounds of it being Res Judicata to cause CV51C0156377
   5. Days after its case being DISMISSED Southchase North Apartments filed
      an appeal to the County Civil Court #3 and was subsequently granted a
      Judgment and Possession after Trial de Novo of its suit for forcible Detainer
      on June 10th, 2015.
   6. The County Court set a Supersedes Bond for $6500.00.
   7. Apartment Express, LLC filed a Emergency Motion for Reduce of the
      Supersedes Bond because the current amount set will cause substantial
      economic harm and prevent residents from remaining in the unit throughout
      the appeal process.
   8. Datril Boston filed a Networth Affidavit on behalf of Apartment Express,
      LLC and deposited Cash in Lieu of the Supersedes Bond but the Court
      Clerks stated it will not stay the execution of the Writ Possession.
   9. A limited Liability Company is not a natural person and cannot act on its
      own. If the defendant is a limited liability company, the manager, if any, and
      the registered agent shall be agents upon whom citation may be served. See
      Sec. 5.255, Texas Business Organizations Code. See also Sec.
      152.801(d)(3), Texas Business Organizations Code
   10. The Original Citation and its return identified Apartment Express LLC as
      the person served.
   11.Under Tex. R. App.P. 24.2(c), appellate court may issue any temporary
      orders necessary to preserve parties rights.
      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully
      request that this Honorable Court review this matter and determine that the
      Trial Courts Judgments and Orders are Void due to lack of Jurisdiction and
      alternately issue temporary Orders to Stay Issuance of the Writ of Possession
      and its Execution pending Court determination the Motion for Reduction of
      the Supersedes Bond.




I, the undersigned, do hereby declare that I am the managing member and
registered agent for Apartment Express, LLC and reside at the premises
relevant o this suit. I declare under the penalty of perjury the forgoing it true
and correct and that this declaration is executed at Houston, Texas on June
21, 2015


Respectfully Submitted,




APARTMENT EXPRESS LLC, A
Texas Limited Liability Company




 By: Datril Boston
 Managing Member
                              CERTIFICATE OF SERVICE




I HEREBY CERTIFY THE MOTION HEREIN WAS FOWARDED TO
SOUTHCHASE NORTH NORTH APARTMENTS THROUGH ITS
ATTORNEY VIA ELECTRONIC TRANSMISSION ON THIS 21ST DAY OF
JUNE, 2015




APARTMENT EXPRESS LLC, A
Texas Limited Liability Company




 By: Datril Boston
Managing Member
        I.
               C
                    .
                         ~           I

                                                                                                                                                                                                                                    C.C.C.L. #3
      IEv—crrAT1oN(1>osse§sinn)510.4—11>s1
                                                                       '


                                                                                                    1   06 229                                  1
       Receipt Number: 0735436           Receipt Date: 03/30/ l 5                                                                                                                                                                     Tracking Number: K0l9457l
                                                                                                        Case     Numbe                 r:vs1co15s'1ss
                                                                                                                                                                                ~e JusT1ce Coult
                                                                                                                               :
_


1:7
       SOUTHCHASE NORTH APARTMENTS                                                                                    §
                                                                                                                                                                           Harris County, Texas

                                                                                                                                                                                                                                                                                                  F\
       Plaintiff
                                                                                                                                                                                                                                                                 -’

                                                                                        -9 mmggug
                                                                           ‘
       IUTZJ                                                                   -                                                                                                                                                                                                 1::      EVCTl3Sl
                                                                             _ 33V 1 :5
                                                                                                                                                                                                                                             v.»
                                                                               ~,
                                                                                                                                                                                                                                                                                 ""       Pagelofl
                                                                                                        SM! 3900’
                                                                                                                                                                                                                                             (,,
                                                                                    vimtllli
                                                                                                    q§~‘4
                                                                                                    .  5..
     ~~~
      .
          .   -
                  Person To Serve:
                  EXPRESS LLC
                                     APARTMENT




                                         mt




~~
EV - CITATION (Possession)       510.4          — JPSI
Receipt Number: 0735436                                   Receipt Date: 03/30/15                                                     Cons Fee $75.00                                                                                       Tracking Number: K0l9457l
                                                                                         Case Number: EVS1C0l58l85
SOUTHCI-TASE NORTH APARTMENTS
          1




                                                                                                                    §                                                         In the Justice Court
Plaintiﬁ“                                                                                                           §                                                         Harris County, Texas
vs.                                                                                                                 §                                                         Precinct 5, Place 1
APARTMENT EXPRESS LLC                                                                                               §
Defendant                                                                                                           §                                                         6000           CHIMNEY ROCK
                                                                                                                    §                                                         SUITE 102
                                                                                                                    §                                                         HOUSTON, TX 77081-4012
                                                                                                                                                                              713 661-2276
                                                                                                   Citation                 — (Eviction)
THE STATE OF TEXAS
COUNTY OF HARRIS
TO:             ANY SHERIFF OR CONSTABLE OF TEXAS, OR PERSON AUTHORIZED BY COURT ORDER:
Deliver this Citation to the Defendant, or leave a copy with some person over the age of sixteen years at the Defendant's usual place of abode, at least
six days before the return day of this Citation:
APARTMENT EXPRESS LLC
   SYNOTT RD 20]
9330                                                                                           »
                                                                                                                                     I”    I
                                                                                                                                                            ~        -,,

HOUSTON, Tx 77083
                                                                                                   ,
                                                                                                                                                                              ’
                                                                                                                                                                                  "

                                                                                                                                     .         ,.
                                                                                               "
                                                                                                                    .




Phone Number: (000) -
                                                                                                                                                        _   ,


                                                                                                                                     Phone‘Nnmber: (000)                                              -

and return this Citation
                                                                                                                                                                                                              ~
                                at least         one day before the ‘day assigned for trial.
                                                                                                                                                                          I
To THE DEFENDANT:                    V‘
                                                                       ,..~
                                                                                                                                                                                  =‘/

                                                                                                                                                                                        .;                2
THIS IS A SUIT T0 EVICT. YOU ARE ‘COMMANDER tasappgagin
                                                                                                                                                                              ,
                                                                  K
                                                                                                                                                                                             ;_



                                                                                                                                                                      persorf”for.,trial"in Jilstice                              Court Precinct 5 Place 1 on
                             A .M. tqftiriswer this eYiction action.
                                                     /,




04/20/15 at 08:00                                                                                       Proper AttireVls‘RgI/Tired.                                                               No ”Shorts,._Ha'ts                Tank Tops. Shirts must be
                                                                                                                                                                                                                                                or
tucked        in.   All bags (backpacks, la/rgebags,                          etc.)4._;a_tre‘subject    to inspection. Electrdtigg; devices gcell                                                                           phones, lap tops, etc.) must be kept
                                                              "                                                                                                                              5“
on    silent or vibrate.                   ~’
                                                 ‘
                                                                                                                            =                                                                                       .

                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                p




 YOU HAVE BEEN SUED. YOU Ivu§Y EI\/fr’LoY AN ATTORNEY. FAILURE To APPEXR IN PERSON FOR TRIAL MAY RESULT
      IN A DEFAULT JUDGMENT BEING ENTERED AcAn\$:r YOU FOR THE RELIEQDEMANDED IN’ THE PETITION.


                                                                                                                    ~
                                                                        ‘                                                                                                                                               *7”
Date Petition Filed: 03/30/15
                                       I



                                           j

Nature of demand made by Plaintiﬁf/s): Posgssion ofgie property kno                                                                      93,350         83%
                                                                                                                                                         7
                                                                                                                                                                                      RD          201     ,   HOUSTON,
                                                                                                                                                                                                                    U                                   77083 together with
                                                                                                                                                                                                                                                              ,

attomey’s fees, costs of eoui-t,,inte1fé‘st‘as provided by lzitwaggd                                                                                                          epetition
                                                                                                                                                            ‘




                                                                     g_
                                                                        eral rel                                                f.                                                                    is att$‘ched.
                                                                                                                                          r1
                                                                                           .
                                                                                                       as».                                                                                                   ,_V               ~s!§>>~,‘1:



You may request a jury and pay a jury we in the amount o'f«S22;l)0'%%n#' than                                                                                       three (3) days before the trial date.                                                ‘If you   timely   make a
demand for a jury trial, the case will be liaard by a jury.       ~
                                                                  »:
                                                                                                       SU               To E                        »
                                                                                                                                                                                                              w
This suit to evict involves immediate deadlines. A tenant who is
                                                                                                                                                                _
                                                                                                                                                        V




                                                                       H on a       military duty may? have special rigljts or relief related to this
                                                                                                            ‘




                                                                                                   ~~~~
                                                                                                        /


suit under federal law, including the service members civil re
                                                                                                        A


                                                                        (50 u.s.c."    Section 501 effseq) or stateﬂaw; including section 92.017,                     .


Texas Property Code. Call;the',_State Bar of Rﬁexas toll-free a    77-9texbar if y need help locating an attorney, Iiyou cannot afford to hire
an attorney, you may be elfgiblefor free or low-cost legal :1 U tance;
                                   I



                                                                                         DEMANDA PARA DESALOJAR                                                                                   *3‘
                                                                                                                                                                                                                                           ,3
                                                                                                                                                                                                                                                    I




Esta demanda para desalojar involucrawplazos inﬁieﬁiatos. Un inquilino que esta en servifmmilitar activogpueye tener derechos especiales o
socorro en relacion con este trajepor la"ley?'federal,'1I1cg;Iidos los miembros del servicio givil relief actuar (50 iuic. app. Seceion 501 y ss.)             la                                                                                                                       0
ley del estado, incluida la seccion./92,017, Texas Codlgoiiy       Ia Propiedad. Llarge ’§l colegio demAbugMlos dc Texas (State Bar of Texas),
llamada gratuita al 1-877-9texbar‘ si ustgd necesitg ayuda par§»1t)§:1lizar'.‘,ieg;‘yIl-/’iaI)“'¢’>gI1do. Si no esta a s_y'alcan'ce contratar a un abogado, usted
pudiera ser elegihle para aaesoria legal gratuita’ o dﬁe bajo costo.                                                                                                                     ,
                                                                                                                                                                                                  ‘
                                                                                                                                                                                                                            »




For further information, consult the Texas Rules of Civil Prqcedqre,~Paar.t Y’, Rules of Practice in Justice Courts.                                                                                                                                                 A copy of the
Rules    is    available at httg://www.ip.IIctx:net/,or at the Justice Court.

Issued on: 3/30/2015                                                                 ~



                                                                                                            /           _               4:]
                                                                                                                                                                              /'7-V57»/rt/rt,                       4   V
                                                                                                                                                                                                                                Q5/“jﬂﬂev
                                                                                                                                                                                                                                                    "
                                                                                                                ’


                                                                                                                                 ‘CLERK or THE COURT
                                                                                                                                     Justice                of the Peace, Precinct                              5 Place                1


Address of Plaintiff                                                                                                                 Address ofPlaintiﬂ‘s Attorney
SOUTHCHASE NORTH APARTMENTS
9330 SYNOTT RD
HOUSTON, TX 77083                                                                                                                    ,

                                                                                                                                     Phone Number: (000)                                          -




JUTZJ                                                                                                                                                                                                                                                                        EVCT135l
                                                                                                                                                                                                                                                                             Page   1   of]
    CAUSE #2 EV51C01581B5                                                                 TRACKING           #:    KO194571


                                                                                             WRIT OF CITATION
    SOUTHCHASE NORTH                                                                                        IN
    APARTMENTS                                                                             FORCIBLE DETAINER
                 VS.
    APARTMENT EXPRESS LLC                                                                JUDGE RUSS RIDGWAY
    9330 SYNOTT ROAD                                                                        Justice of the Peace
                                                                                          Precinct Five, Place One
~   201
    HOUSTON, TX 77083                                                                       Harris County, Texas




                                    Constable Forcible Detainer Return         5-1


    Received             on 03/31/2015 at 12:32 PM Executed on 04/10/2015 at 7:55
                 this Writ                  ,
                                                       .                                                      AM     by
    delivering   a copy of this Citation together with a copy of the Petition:


    To:   APARTMENT EXPRESS LLC
    At:   9330   SYNOTT ROAD 201 HOUSTON, TX 77083
    By:   BY POSTING TO THE DOOR AND MAILING PER RULE 510.4C
    Date Signed:       April 13,   2015

    Attempts: _3_




                                                           W
                                                             Phil   Camus, Constable Precinct #5
                                                                      Harris County Texas

    Signature:                                                        H12tc::n',        EV-Docket Sheet                                                                                                       06 22 9                                         1
        JUDGE RUSS RIDGW
        Justice   of the Peace              Place
                                                                                                                                                                                                          C.C.C.L-                                                           #3anis County
                                       5,                                1
                                                                                                                                                                                                                                                                                            State of Texas


                                                                                                                                                                        Eviction Doe.                 '                 ~   -.




                                                                                                                                                                   Case Number:




                                                                                                                                                  W
        Plaintiff:   SOUTHCHASE NORTH APARTMENTS                                                                                                                                                  Plaintiﬁ’ S Attorney:
        Defendant      APARTMENT EXPRESS LLC                                                                                                                                                      Defendant’s Attorney:

                                                                                      /
                      :                                                                                                                                                                                                                                                                                                   ‘
,                                                                                                                                                                                                                                                                                                                                          .
        Date: 04/20/15                                                                                                                                                        Fl?       32
                                                                                                                                                                                                                                                                                                     _
4
                                                                                                                                                                                                                Auaeoo M...a..+                                                                      ._,
                                                                                                                                                                                                                                                                                                                  \7lwa
                                                                                                                                                                                                                                                                                                                                                                                                           E
        Plaintiff Present:                     Yes                                                                                 No                                                             Defendant Present:                                                                        Yes                                                                                           No
    '

        Lease:                                 Yes                                     *
                                                                                                                                   No                                                             Monthly                                                                                   Weekly                                                                                        Rent Due
    5
        Grace Period:                                                                                                              Last Date Rent                       Was   Paid:
                                                                                                                                                                                                                ‘
                                                                                                                                                                                                                                                                                            Paid To:
        Any Attempt To Pay Rent Since:                                                                                             Yes                                                            No                                                                                        Date Attempt Made:




                                                                                                                                                                                                                                                    ~
        Attempt:                   Refused                                                                                         Accepted                                                                                                                                                 Monthly Rental:                                                                              ‘i    ‘D
        The amount of rent to be paid each rental pay period during the pendency of any appeal: $                                                                                                                                                                            4 ‘D
        lfyou are the tenant and file a pauper‘s affidavit to appeal-anfé
                                                                                                  .‘
                                                                              on for nonpa ent ofrent, you must pay the
                                                                                                                                                                        ~~        '”'   ‘
                                                                                                                                                                                              .
                                                                                                                                                                                                  ’
                                                                                                                                                                                                          .~'           l:-
                                                                                                                                                                                                                                                                                                                                   initial                   deposit of rent into the
        registry of thejustice eaun within ﬁve (5) days ofthddate
                                                                                                                                                                                                                ,




                                                                                                                                                                                                                                                    ~
    ,                                                                you file the paupérjs affidavit. z

                                                                                                                          .
                                                                                                                              .'


                                                                                                                                                                   DEFAULT FOR PLAINTI                                                        If‘
        Be    remembered on this day, a day of regular tertgn of this CoI'Iﬂ,garite to be heard the above rlurh bered, styled; naﬁgd Plaintiff and
             it
                                                                                                                                                     Defendant;                                                                                                                                                                                                                                      the Plaintiff being
        present, announced ready for trial, the Defendant, although having been duly, legally, and regul arly c' ell’ d
                                                                                                                        servedzwtliviarpcess, said citation with                                                                                                                                                                                                                                     the offIcer‘s return
        thereon having been on file with the                                                clerlé  pfthis Court,                                      "led to      appearor apsvyer'-in behalf, but                                                   w            ally default. J:here'fo.re,                                                      it is           the detennination of this Court,
        judgment is in                                                                           the,“amount of 3‘                                                                                                                                                           3
                                                                                                                                                                       ’
                       favor of the Plaintiff
                                                                                                                                        I




                                                                                                                                                                       ct   damages and S 3*’ ..                                                                                        attb_;ney fees with interest thereon at the legal rate                                                                                        per
        annum, and all                                                                                                                                                                                                                                                                      /‘
                                                                                                                                                                    '


                               costs ofsuit,                                           ;‘                                                                    '3;                                                                                                                                         »




                                                                                                                                                                                            $é____:
                                                                                                                                                                                                                                                3:;
                                                                                             .




                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                 "I
        Writ to issue on                                                                                                                                       Bond

                                                                                                                                                                                                                                                                    ~~
                                                                                                                     “and the Appeal                                     is set at                                                                                                                   *
                                                                                                                                                                                                                                                                                                             _.,»«.
                                                                                                                                                gt
        Signed:                                                                                                       '




                                                                                                                                                                                   ~~
                                                        '
                                                                                                     “~35:
                                                                                                                               k
                                                                                                 ,
                                                                                                                                    .




        Justice   of the Peace
                                                                     ‘

                                                                                                 '
                                                                                 _‘
                                                    {                                                 .




                                                   9    V                                                                                                                                                                                                           W                                                         ,_
                                                                                                                                                                                                                                                                                                                                   ,       z.‘
                                                                                                                                                                                                                                                                                                                                                         «_r
                                                                                                                                                                                                                                                                                                                                                                             2

                                                                  ,                                                                                                                                                                                                                                                                                              V

        Be   remembered on this                                                                                                                                                                                                                                                                  ffk
             .                                 23


                                            day, a day of regular term of thi en
                                        .

             it                                                                                                                                                                                                                                            ~        styled, nagied Plainiiﬁ‘ arid
                                                                                                                                                                                                                                                                    ,                                                                                                    Defendant; both being present,
        announced ready for trial, the Court having heard all                                                                           the evideii                                                                              -   gnient           is   ~~~   for the Plaintgvﬁ‘.
                                                                                                                                                                                                                                                                                                                                                             '                   ‘



                                                                                                                                                                                                                                                                                                                               wttvxe                                            '




        Writ of Possession to issue on                                                                                                                       App                                                                                         urther, the Plaintiff shall be entitled to




                                                                                                                                                                                                                                                                                                                                                         ~~
        $                 darnagesand S
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                 rcon at the legal rateper annum, aridall costs of suit.


                                                                                                                      ~
                                                                                                                                                                                                                                                      T3
                                                             .
                                                                                                                                                                                                                                                                     I
        Signed:                                ='
                                                                             3                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                         '




                                                                                                                                                                                                                                                                                                 :7,
                                                    ‘x
                                                                                                                                    ,                                     ,                                                                                                                  «a
        Justice   of the Peace                              7:;
                                                                             y        :-A                                           “*2?                                                                                                                                                ‘g’
                                                                 '                      "                                                   °

                                                                                                                                                39,    JUDG              NT FOR THE DEFE DANT                                                                                           ‘
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                     2
        Be   remembered on this day, a\day’df regular tenn of
             it                                                       Court came to be heard the above numbered,                                                                                                                                                                             named                        Plaintiff                                      Defendant; both being ‘present,
                                                                                                                                                                                                                                                                        styled,
        announced ready for trial, the Court having heagctéll the evidgce, the Court has determined ludgrnent is                                                                                                                                                                                                              Np
                                                                                                                                                                                                                                                                 for the                Defendant.                                                                   T ISSUE,

                                                                                                                                                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                                                                                                                                                                              ,


                                                                                      5"
        Appeal date       is                                                                antf'Appeiil                           Bond               is setfiitﬁ
                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                          '




                                                                                                                                                                                                                                      V,6


                                                                                                                                                        ~
                                                                                                                                                                                                                .
                                                                                             K                                     ,:
                                                                                                                                      *                         "                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                  .


                                                                                                               A.‘                                                                                                               ,
        Further, the Defendant shall                             be                                                                                                                                                 ‘




                                                                                                                                                                                                                                                                                                                                                                                               4— "-
                                                                                                              to
                                                                                                                                                                                                                                                                                                                                               g n EN‘
                                                                                  entitled                                                                                                                                           and attorney
                                                                                                                                                                                                                                                                                                                  ,                                                                                                                    5



                                                                                                                                                                                                                                                                                   fees.
                                                                                                                                                                                                                                                                                                                                                                                               1:;
                                                                                                                                                                                                                                                                                                                                                                                                                                               .


                                                                                                                                                                                                                                                                                                             V,                        A




                                                                                                                                                                                                                                                                                                 "
                                                                                                          "


        Signed:                                                                                                                                                                                                                                             ii
                                                                                                                                                                                                                                                                              V’                                      V




                                                                                                                                                                                                                                                                                                                                               O2
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                           '


                                                                                                                                                                                                                                                      .,


                                                                                                                                                                                                                                                                                                                                                                                                               ‘
        Justice of the Peace
                                                                                                                                                                                                                                                                                                                              VP 2    4
                                                                                                                                                                                                                                                                                                                                                                                                               ' '
                                                                                                                                                                                                                                                      '




                                                                                                                                                                                                                                                                        _
                                                                                                                                                                                                                                                            I




                                                                                                                                    NOTICE TO PARTIES INTENDINGTO APPEAL:
                                                                                                                                                                                                                                                                                   ,v
                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                K
                                                                                                                                                                                                                                                                                                                                                 7‘ F“
        If you intend to appeal the                                                                                                              ‘.1
                                          Judgment of the Justice Court by ﬁling a Pt-'1upe’r‘§ Atﬁdavit, you have the right to request the                                                                                                                                                                       appointntatﬂfg attomem                                                                 represent    you             in


                                                                                                                                                                                                                                                                                                                                                                         5% "
        the proceedings in the        County Civil Courts at Law. You may exercise this right alter the Pauper's Affidavit has been approved angjhe                                                                                                                                                                                                                                           perfegi.
        You must make your request             for the                                appointment of an attorney,                                             in writing, to the            County              Civil Court at                             Law               in         which the appeal isﬁled.
        An   appointed attomey’s representation                                              is in            the    trial          de novo             in   County      Civil Court at Law.                        The County                             Civil Court at                                    Law may terminate                                                       the representation for cause.

                                                                                                                                                                               DISMISSED
        No One    Present On:                                                                                                                                                                               Plaintiff Not Present                                                           On:
        Court Settings:
                                                                                                                                                                                                                                                                                                         ”"\A CVSHD/5~(p3\.l                                                                         7
                                                                                                                                                                                                                                      l




                                                                                                                                                                                                                                     A " ’(;""’l
                                                                                                                                                                                                                                                                .


        .lU4RM                                                                                                                                                                                        " ‘-5                                                                   ‘~
                                                                                                                                                                                                                                                                                                                                                                                                                   EVDOC
                                        RECORDER‘S MEMORANDUM:                                                                                                                                                                                                                                                                                                                                                 Page   1       °f               1

                           At the time of recordation, this instrument was found
                           to  be inadequate for the best photogiaphic
                           reproduction because of illegibility, carbon or photo
                           copy, discolored paper, etc. All blackouts, additions
                           and changes were present at the time the instrument                                                                                                                                  Justice ofthe peace                                                                                                                                  4               ~
                                                                                                                                                                                                                                                                                                                                                                                         2 0 .1C
                           was ﬁled and recorded.